It having been reported to this Court that Stanley J. Bomstein, of Baltimore, Md., has resigned with prejudice from the Court of Appeals of Maryland, and this Court by order of January 20, 1975 [419 U. S. 1118], having suspended the said Stanley J. Bomstein from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It is ordered that the said Stanley J. Bomstein, be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.